              Case: 3:19-cr-00137-WHR Doc #: 630 Filed: 08/13/21 Page: 1 of 8 PAGEID #: 3607
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                           Southern District of Ohio
                                                                           )
              UNITED STATES OF AMERJCA                                     )      JUDGMENT IN A CRIMINAL CASE
                                    v.                                     )
                                                                           )
                         SAVONA. POPE                                             Case N umber: 3:19cr137(2)
                                                                           )
                                                                           )      USM Number: 78499-061
                                                                           )
                                                                           )       K. George Kordalis
                                                                           )      Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)           1, as amended

0 pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adj udicated guilty of these offenses:

Title & Section                     Nature of Offense                                                       Offense Ended

21 U.S.C. § 846 and                 Conspiracy to Possess With Intent to Distribute 400 Grams                9/26/2019               1
                                                                                                                                     as amended
21 U.S.C. § 841 (a)(1)              or More of a Mixture or Substance Containing a Detectable

                                    Amount of Fentanyl, a Schedule II Controlled Substance

       The defendant is sentenced as provided in pages 2 through          _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
 !i1 Count(s) -4 -
                 and 26                 0                    is    Ill are dismissed on the motion of the United States.
                   - - - -- - - - - - -
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                           8/12/2021
                                                                          Dale of Imposition of Judgment




                                                                          Signature of Judge




                                                                                        Walter H. Rice, United States District Judge
                                                                          Name and Title of Judge


                                                                                                           8/ 13/2021
                                                                          Date
               Case: 3:19-cr-00137-WHR Doc #: 630 Filed: 08/13/21 Page: 2 of 8 PAGEID #: 3608
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                       Judgment- Page   -=2- of   8
 DEFENDANT: SAVONA. POPE
 CASE NUMBER: 3:19cr137(2)

                                                               IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  85 months, with credit for all allowable pre-sentence jail time served, from September 26, 2019 through April 2, 2020.




      ~ The court makes the following recommendations to the Bureau of Prisons:
        See page 3.




      D The defendant is remanded to the custody of the United States Marshal.

      liZl   The defendant shall surrender to the United States Marshal for this district:
             M   at
                        -------- ~
                      -09:00                            a.m.     D p.m.       on      9/13/2021
             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                          to
 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                                     UNITED STATES MARSHAL


                                                                            By---------------------
                                                                                                  DEPUTY UNITED STATES MARSHAL
            Case: 3:19-cr-00137-WHR Doc #: 630 Filed: 08/13/21 Page: 3 of 8 PAGEID #: 3609
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                      Sheet 2A- Imprisonment
                                                                                          Judgment-Page    3       of     8
DEFENDANT: SAVONA. POPE
CASE NUMBER: 3:19cr137(2)

                                      RECOMMENDATIONS TO THE BUREAU OF PRISONS
 The Court recommends that the defendant receive credit for all allowable pre-sentence jail time served, from September
 26, 2019 through April 2, 2020.

 The Court recommends that the defendant be incarcerated as close to his home in the Dayton, Ohio, area as possible
 consistent with his security status.

 The Court strongly recommends that the defendant be made eligible for and enrolled in any available drug treatment.

 The Court recommends that the defendant receive any and all available Job Training. If training for a commercial driver's
 license is available, the Court recommends such.

 The Court recommends that the defendant be enrolled in a class for cognitive behavioral thinking/thinking for a
 change/critical thinking skills/moral reconation therapy.

 The Court recommends that the defendant receive a mental health assessment and, if deemed necessary, counseling.

 The Court recommends that the defendant study and sit for the GED examination, if not obtained prior to incarceration.
             Case: 3:19-cr-00137-WHR Doc #: 630 Filed: 08/13/21 Page: 4 of 8 PAGEID #: 3610
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                      Judgment-Page     4     of   -----'8'--_
DEFENDANT: SAVONA. POPE
CASE NUMBER: 3:19cr137(2)
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 5 years.




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check ifapplicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check ifapplicable)
5.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.    D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
             Case: 3:19-cr-00137-WHR Doc #: 630 Filed: 08/13/21 Page: 5 of 8 PAGEID #: 3611
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                Judgment-Page - --=---- - of _ _ _ __ _
DEFENDANT: SAVONA. POPE
CASE NUMBER: 3:19cr137(2)

                                       STAND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I0.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.     If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date ________ _ _ __
            Case: 3:19-cr-00137-WHR
                  Judgment in a Criminal Case
AO 245B (Rev. 09/19)
                                              Doc #: 630 Filed: 08/13/21 Page: 6 of 8 PAGEID #: 3612
                       Sheet 3D - Supervised Release
                                                                                                Judgment-Page      6   of       8
DEFENDANT: SAVONA. POPE
CASE NUMBER: 3:19cr137(2)

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant must make himself available for substance abuse testing at least once during the first 15 days of
 supervision and no fewer than twice thereafter and treatment, in-patient or out-patient, if requested by the probation officer.
 The defendant shall make a co-payment for treatment services not to exceed $25.00 per month, which is determined by
 the defendant's ability to pay.

 2. The defendant shall seek and maintain employment throughout the period of supervision and/or participate in a
 verifiable, certified vocational services/job training program/commercial driver's license training as directed by the
 probation officer.

 3. The defendant shall perform 100 hours of community service with an agency approved in advance by the probation
 officer within the first two (2) years of supervision. The Court will substitute each hour spent in a verified, certified course of
 Job Training for one hour of Community Service on a 1: 1 ratio.

 4. The defendant is to receive a mental health assessment and counseling, if deemed necessary. The defendant shall
 make a co-payment for treatment services not to exceed $25 per month, which is determined by the defendant's ability to
 pay.

 5. The defendant is to study and sit for his GED certificate, if not obtained prior to or during incarceration.

 6. The defendant is to be enrolled in a course of moral reconation/thinking for a change/cognitive behavioral
 therapy/critical thinking skills.

 7. The defendant is not to drive without a valid state driver's license or conditional driving privileges.
             Case: Judgment
                   3:19-cr-00137-WHR
AO 245B (Rev. 09/19)        in a Criminal Case
                                               Doc #: 630 Filed: 08/13/21 Page: 7 of 8 PAGEID #: 3613
                       Sheet S - Criminal Monetary Penalties
                                                                                                      Judgment- Page   --'-7_   of        8
 DEFENDANT: SAVONA. POPE
 CASE NUMBER: 3:19cr137(2)
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment               Restitution                                    AVAA Assessment*            JVTA Assessment**
 TOTALS           $    100.00               $                        $                     $                           $



 D The detennination of restitution is deferred until - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such detennination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately pro~ortioned pa}'JTient, unless specified otherwise in
      the prioricy or?er or perc~ntage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                                   Total Loss***             Restitution Ordered         Priority or Percentage




 TOTALS                               s ______o_.o_o_                         s______o_.o_o_

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:
       D the interest requirement is waived for the              D fine   D restitution.
       D the interest requirement for the           D     fine    D restitution is modified as follows:

 * Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for ictims of Trafficking A.ct of2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                Case:Judgment
AO 245B (Rev. 09/19)
                      3:19-cr-00137-WHR
                              in a Criminal Case
                                                 Doc #: 630 Filed: 08/13/21 Page: 8 of 8 PAGEID #: 3614
                       Sheet 6   Schedule of Payments
                                                                                                        Judgment- Page   _...._8_   of       8
 DEFENDANT: SAVONA. POPE
 CASE NUMBER: 3:19cr137(2)

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ll1    Lump sum payment of$ _1--'-'0"-=0'-'-.0=----0------ due immediately, balance due

              •      not later than - - - - - - - - - - , - ,or
              liZ]   in accordance with D C, D D, liZ] E, or                 ~ Fbelow; or
 B     D Payment to begin immediately (may be combined with                DC,         D D, or    D F below); or

 C     D Payment in equal           _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                            (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal           _____ (e.g., weelcly, monthly, quarterly) installments of $ _ _ _ over a period of
                            (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or
 E     liZ]   Payment during the term of supervised release will commence within 60 days         (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F     rJ     Special instructions regarding the payment of criminal monetary penalties:
               If the defendant, while incarcerated,is working in a non-UNICOR or grade 5 UNICOR job, the defendant shall pay
               $25.00 per quarter toward defendant's monetary obligation. If working in a grade 1-4 UNICOR job, defendant shall
               pay 50% of defendant's monthly pay toward defendant's monetary obligation. Any change in this schedule shall be
               made only by order of this Court. After release from imprisonment,and within 60 days of the commencement of the
               term of supervised release,the probation officer shall recommend a revised payment plan to satisfy the balance.

 Unless the court has expressly ordered otherwise, ifthis jud~ent imposes imprisonment, payment ofcriminal mone!at'Y penalties is due during
 the period of imprisonment. All criminal mone~ _penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



  D    Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                 Joint and Several             Corr~sponding_ Payee,
       (including defendant number)                       Total Amount                       Amount                       if appropnate




  D    The defendant shall pay the cost of prosecution.

  D    The defendant shall pay the following court cost(s):

  D    The defendant shall forfeit the defendant's interest in the following property to the United States:



 PaY!!}ents shall be aJ?plied in the following order: (1) assessment, (2) restitution princ!Pal, (3} restitution interest, (4) AV AA assessment,
 (SJ fine principal, (OJ fine interest, (7) community restitution, (8) JVTA assessment,(~) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
